DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-17 in the reply filed on 6/24/22 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/24/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 fails to limit claim 1 as claim 1 teaches all the limitations of claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al (US Publication 2015/0110991).
a.	As to claims 1, 2, 7, 14 and 17, Miwa discloses a laminate that is comprised of a glass sheet (4) on a resin layer (2) by adhesive (3).  The laminate is used for LCD, tablets and therefore the resin is considered an optical film.  The glass sheet has a thickness of .01 mm to .7mm (paragraph 155) and the edge of the glass sheet is chamfered see figure 3.  This reference is silent to the thickness of the glass layer being 30 to 150 microns.  
	It would have been obvious to one of ordinary skill in the art to have made the glass sheet have a thickness of between 30 to 150 microns as Miwa discloses overlapping ranges.  See MPEP 2144.06.

b.	As to claim 3, Miwa discloses that the angle of the chamfered edge can be 120 degrees as its an obtuse angle.

c.	As to claims 4-6, Miwa discloses that the chamfered edge can be in the formed of a curved surface that is convex outward on part of the end surface, however is silent to an angle theta 2 being greater than 90 and less than 140.  Miwa discloses that the edge can have different inclination angles.
	It would have been obvious to one of ordinary skill in the art to have formed the angle theta 2 to be greater than 90 and less than 140 as Miwa discloses that the inclination angles should be obtuse as well as the glass can have different inclination angles and one of ordinary skill in the art would know that adjusting these angles will lead to better durability at the edge as well as high impact resistance at the edge.

d.	As to claim 8, Miwa discloses in figure 8 that the height h1 will be .01% of more with respect to the thickness of the glass.

e.	As to claim 9, Miwa discloses that the chamfered edge can be in the formed of a curved surface that is convex outward on part of the end surface, however is silent to a ratio of H1 to H2 being 1:9 to 9.99:.01.  
	It would have been obvious to one of ordinary skill in the art to have formed the ratio fo H1 to H2 to be 1:9 to 9.99:.01 as Miwa discloses that the inclination angles should be obtuse as well as the glass can have different inclination angles and one of ordinary skill in the art would know that adjusting these angles will lead to better durability at the edge as well as high impact resistance at the edge therefore satisfying the ratio of H1 to H2.

f.	As to claims 10 and 11, Miwa discloses that the glass can have a surface roughness of 2nm or less at the edge of the glass.

g.	As to claim 12, Miwa discloses in fig 6. That the resin layer (2) will protrude from the glass layer (4).

h.	As to claim 13, Miwa discloses in fig 6. That the resin layer (2) will protrude from the glass layer (4).  However this reference is silent to the step being 200micron or less.  Miwa discloses that the resin protrudes from the glass .01 to 5mm. 
	It would have been obvious to one of ordinary skill in the art to have the step be 200 microns or less as Miwa discloses overlapping ranges.  See MPEP 2144.06.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al (US Publication 2015/0110991 in view of Umemoto et al (US Publication 20160084991).
a.	As to claims 14-16, Miwa renders claim 1 obvious for the reasons noted above, however is silent to the specifics of the resin.
b.	Umemoto discloses a laminate for use as a LCD that has a resin layer that can have a conductive layer or a polarizing film for an optical display device.
c.	It would have been obvious to one of ordinary skill in the art to have modified Miwa and used the specific resin layer of Umemoto as the layer of Miwa as both Miwa and Umemoto are directed to LCD display devices and the resin layer of Umemoto would be a suitable alternative.  See MPEP 2144.06.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785